Exhibit 10.2

DEFERRED SHARE AWARD

( [date] Award For              Deferred Shares)

This Deferred Share Award is made to [CANADA OFFICER/ASSOCIATE] this      day of
        , 20     , by THE HOME DEPOT, INC., a Delaware corporation.

W I T N E S S E T H:

WHEREAS, the Company has adopted The Home Depot, Inc. 2005 Omnibus Stock
Incentive Plan; and

WHEREAS, Executive is an employee of a subsidiary of the Company eligible to
receive an award of Deferred Shares under the Plan; and

WHEREAS, the Company desires to grant to Executive an award of Deferred Shares
under the terms of the Plan to promote Executive’s long-term interests in the
success of the Company and its subsidiaries; and

NOW, THEREFORE, the Company makes an award of Deferred Shares under the Plan to
Executive pursuant to the following terms and conditions:

1. Definitions. As used herein, the following terms shall be defined as set
forth below:

(a) “Award” means the Deferred Share Award to Executive, as set forth herein,
and as may be amended as provided herein.

(b) “Board” means the Company’s Board of Directors.

(c) “Company” means The Home Depot, Inc., a Delaware corporation, with offices
at 2455 Paces Ferry Road, Atlanta, Georgia 30339.

(d) “Change in Control” means the occurrence of a change in control of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A under the Securities Exchange Act of 1934 (“1934 Act”) as in
effect at the time of such change in control, provided that such a change in
control shall be deemed to have occurred at such time as (i) any “person” (as
that term is used in Sections 13(d) and 14(d) (2) of the 1934 Act), is or
becomes the “beneficial owner,” directly or indirectly, of securities
representing 50% or more of the combined voting power for election of directors
of the then outstanding securities of the Company or any successor of the
Company; (ii) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constituted the Board cease, for
any reason, to constitute at least a majority of the Board, unless the election
or nomination for election of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period or whose election or nomination for election was so
approved; (iii) the consummation of any merger or consolidation, approved by the
stockholders of the Company, as a result of which the common stock of the
Company shall be changed, converted or exchanged (other than a merger with a
wholly owned subsidiary of the Company) or of any sale or other disposition in
one or a series of related transactions of 50% or more of the assets or earning
power of the Company, or the approval by stockholders of any liquidation of the
Company; or (iv) the consummation of any merger or consolidation, approved by
the stockholders of the Company, to which the Company is a party as a result of
which the persons who were stockholders of the Company immediately prior to the
effective date of the merger or consolidation shall have beneficial ownership of
less than 50% of the combined voting power for election of directors of the
surviving corporation following the effective date of such merger or
consolidation.



--------------------------------------------------------------------------------

(e) “Committee” means the Leadership Development and Compensation Committee of
the Board.

(f) “Competitor” means any company or entity in the home improvement industry
engaged in any way in a business that competes directly or indirectly with the
Company, its parents, subsidiaries, affiliates or related entities, in the
United States, Canada, Puerto Rico, Mexico, China or any other location in which
the Company currently conducts business or may conduct business. Businesses that
compete with the Company in the home improvement industry specifically include,
but are not limited to, the following entities and each of their subsidiaries,
affiliates, assigns, franchisees or successors in interest: Lowe’s Companies,
Inc. (including, but not limited to, Eagle Hardware and Garden); Sears Holding
Corp. (including, but not limited to, Orchard Supply and Hardware Company);
Wal-Mart; Rona Inc.; Castorama/B&Q; Ace Hardware; True Value Company; Menard,
Inc., Construrama, Todo Fácil, Cómex, Kingfisher PLC, Leroy Merlin, Hornbach, La
Maison, OBI, Home Mart, Orient Home, Home First, and No. 9.

(g) “Deferred Shares” means the award of the Company’s common stock to Executive
set forth in Section 2.

(h) “Disability” means Executive’s inability to substantially perform
Executive’s duties for the Company and its subsidiaries, with reasonable
accommodation, as evidenced by a certificate signed either by a physician
mutually acceptable to the Company and Executive or, if the Company and
Executive cannot agree upon a physician, by a physician selected by agreement of
a physician designated by the Company and a physician designated by Executive;
provided, however, that if such physicians cannot agree upon a third physician
within thirty (30) days, such third physician shall be designated by the
American Arbitration Association.

(i) “Executive” means [INSERT CANADA OFFICER/ASSOCIATE NAME AND TITLE]

(j) “Grant Date” means [INSERT GRANT DATE]

(k) “Plan” means The Home Depot, Inc. 2005 Omnibus Stock Incentive Plan, as
amended from time to time.

(l) “Retirement” means termination of employment with the Company and its
subsidiaries on or after Executive’s attainment of age sixty (60) and having at
least five (5) years of continuous service with the Company and its
subsidiaries.

2. Deferred Shares Award. Company hereby grants to Executive an award of
Deferred Shares under the Plan for              (            ) shares of the
$.05 par value common stock of the Company, subject to the conditions set forth
herein.

(a) Vesting. The Deferred Shares shall vest and become payable to Executive
[OPTION 1: upon Executive’s retirement from the Company and its subsidiaries and
affiliates on or after the earlier of attainment of age 60 or the tenth
(10th) anniversary of the Grant Date.] [OPTION 2: as follows; one hundred
percent (100%) of the shares granted shall vest and become payable upon the
[select: first (1 st) or second (2nd)] anniversary of the Grant Date provided
that, except as provided in Section 2(c), Executive is employed by the Company
or a subsidiary or other affiliate on the applicable vesting date.] [OPTION 3
(FOR OFFICERS): as follows; one hundred percent (100%) of the shares granted
shall vest and become payable upon the third (3rd) anniversary of the Grant
Date, provided that, except as provided in Section 2(c),

 

2



--------------------------------------------------------------------------------

Executive is employed by the Company or a subsidiary or other affiliate on the
applicable vesting date. [Optional: Notwithstanding the foregoing, if Company
operating profit for the fiscal year in which this Award is granted, as reported
in the Company’s audited financial statements filed on Form 10-K, is less than
eighty percent (80%) of the target operating profit under the Company’s
Management Incentive Plan in which Executive participates for such fiscal year,
all Deferred Shares granted to Executive pursuant to this Award shall be
forfeited on the date the Company’s annual report on Form 10-K is filed for such
year.] [OPTION 4 (FOR NON-OFFICERS): as follows; fifty percent (50%) of the
shares granted shall vest and become payable upon the second (2nd) anniversary
of the Grant Date, and the remaining fifty percent (50%) of the shares granted
shall vest and become payable upon the third (3rd) anniversary of the Grant
Date.]

(b) Delivery of Shares. The Company shall cause a stock certificate representing
the vested Deferred Shares to be transferred to Executive as soon as practicable
after the vesting date. The Company may satisfy its payment obligation, net of
applicable taxes and other source deductions required to be withheld by the
Company, by having an independent broker acquire shares on the open market on
behalf of Executive.

(c) Termination of Employment; Change in Control. Upon termination of
Executive’s employment for any reason other than Retirement before the Deferred
Shares have vested, all unvested shares shall be forfeited. Notwithstanding the
foregoing, if (i) Executive’s employment terminates due to death or Disability,
or (ii) Executive’s employment is terminated by the Company in connection with a
Change in Control that occurs while Executive is employed by the Company, any
Deferred Shares that have not yet vested shall immediately vest. The Company
shall issue such Deferred Shares to Executive within ten (10) days after the
termination of Executive’s employment or such later time as may be required by
insider trading or other applicable securities laws. Upon employment termination
due to Retirement before the vesting date specified in Section 2(a), all
Deferred Shares that have not lapsed as of the date of Executive’s Retirement
shall continue to vest according to the vesting schedule set forth in
Section 2(a) and the Company shall issue such Deferred Shares to Executive as
soon as practicable after the Deferred Shares vest; provided, however, that if
after reaching Retirement, Executive becomes, either directly or indirectly,
employed with a Competitor, all unvested Deferred Shares shall be immediately
forfeited.

3. Adjustments for Dividends. Upon the payment of any cash dividend on shares of
common stock of the Company before the issuance of a stock certificate
representing the Deferred Shares, the number of Deferred Shares shall be
increased by the number obtained by dividing (x) the aggregate amount of the
dividend that would be payable if each Deferred Share were issued and
outstanding and entitled to dividends on the dividend payment date, by (y) the
Fair Market Value of the common stock on the dividend payment date. The number
of Deferred Shares shall also be entitled to such adjustments as are determined
by the Committee under Section 11 of the Plan.

4. Stockholder Rights. The Deferred Shares shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner, whether by the operation
of law or otherwise prior to vesting. Upon vesting and the issuance of a stock
certificate representing the Deferred Shares, Executive shall have all of the
rights of a stockholder with respect to the Deferred Shares, including the right
to vote the shares and to receive all dividends or other distributions paid or
made available with respect to such shares. Before the delivery of such stock
certificate, Executive shall have none of the rights of a stockholder with
respect to the Deferred Shares.

5. Adjustments. The number of shares covered by the Deferred Shares and, if
applicable, the kind of shares covered by the Deferred Shares shall be adjusted
to reflect any stock dividend, stock split, or combination of shares of the
Company’s Common Stock. In addition, the Committee may make or provide

 

3



--------------------------------------------------------------------------------

for such adjustment in the number of shares covered by the Deferred Shares, and
the kind of shares covered by the Deferred Shares, as the Committee in its sole
discretion may in good faith determine to be equitably required in order to
prevent dilution or enlargement of Executive’s rights that otherwise would
result from (a) any exchange of shares of the Company’s Common Stock,
recapitalization or other change in the capital structure of the Company,
(b) any merger, consolidation, spin-off, spin-out, split-off, split-up,
reorganization, partial or complete liquidation or other distribution of assets
(other than a normal cash dividend), issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing. No amount shall be paid to, and no units shall
be granted to Executive to compensate Executive for a downward fluctuation in
the price of the common shares, nor will any benefit be conferred upon, or in
respect of, Executive for such purpose.

6. Fractional Shares. The Company shall not be required to issue any fractional
shares pursuant to this Award, and the Committee may round fractions down.

7. Withholding. Executive shall pay all applicable federal, state and local
income and employment taxes (including taxes of any foreign jurisdiction) which
the Company is required to withhold at any time with respect to the Deferred
Shares. Such payment shall be made in full, at Executive’s election, in cash or
check, by withholding from the Executive’s next normal payroll check, or by the
tender of Deferred Shares payable under this Award. Deferred Shares tendered as
payment of required withholding shall be valued at the closing price per share
of the Company’s common stock on the date such withholding obligation arises.

8. No Impact on Other Benefits and Employment. This Award shall not confer upon
Executive any right with respect to continuance of employment or other service
with the Company and shall not interfere in any way with any right that the
Company would otherwise have to terminate Executive’s employment at any time,
subject to the terms of any employment agreement. Nothing herein contained shall
affect Executive’s right to participate in and receive benefits under and in
accordance with the then current provisions of any pension, insurance or other
employment plan or program of the Company or any of its subsidiaries nor
constitute an obligation for continued employment.

9. Plan Provisions. In addition to the terms and conditions set forth herein,
this award of Deferred Shares is subject to and governed by the terms and
conditions set forth in the Plan, which is hereby incorporated by reference.
Unless the context otherwise requires, capitalized terms used in this Award and
not otherwise defined herein shall have the meanings set forth in the Plan. In
the event of any conflict between the provisions of the Award and the Plan, the
Plan shall control.

10. Notice. Any written notice required or permitted by this Award shall be
mailed, certified mail (return receipt requested) or hand-delivered, addressed
to Company’s Executive Vice President – Human Resources at Company’s corporate
headquarters in Atlanta, Georgia as set forth in Section 1(c), or to Executive
at Executive’s most recent home address on record with the Company. Notices are
effective upon receipt.

11. Miscellaneous.

(a) Limitation of Rights. The granting of the award of Deferred Shares shall not
give Executive any right to similar grants in future years or any right to be
retained in the employ or service of the Company or to interfere in any way with
the right of the Company to terminate Executive’s services at any time or the
right of Executive to terminate his or her services at any time.

 

4



--------------------------------------------------------------------------------

(b) Claim and Review Procedures. The claim and review procedures set forth in
the Home Depot U.S.A., Inc. Deferred Compensation Plan For Officers are
incorporated herein by reference.

(c) Rights Unsecured. The Company shall remain the owner of all amounts deferred
pursuant to this Agreement, and Executive shall have only Company’s unfunded,
unsecured promise to pay. The rights of Executive hereunder shall be that of an
unsecured general creditor of the Company, and Executive shall not have any
security interest in any assets of the Company.

(d) Limitation of Actions. Any lawsuit with respect to any matter arising out of
or relating to this Award must be filed no later than the earlier of the date
that the Company denies the claim made by Executive or any earlier date that the
claim otherwise accrues.

(e) Offset. The Company shall have the right to deduct from amounts otherwise
payable under this Award all amounts owed by Executive to Company and its
affiliates to the maximum extent permitted by applicable law.

(f) Controlling Law. Executive and the Company agree that in light of the
Executive being employed in two different jurisdictions, for purposes of
certainty, it is the parties desire that this Award shall be construed,
interpreted and applied in accordance with the law of the State of Delaware,
without giving effect to the choice of law provisions thereof. Executive and the
Company hereby irrevocably submit to the exclusive jurisdiction of the courts of
Delaware. Executive and the Company also both irrevocably waive, to the fullest
extent permitted by applicable law, any objection either may now or hereafter
have to the laying of venue of any such dispute brought in such court or any
defense of inconvenient forum for the maintenance of such dispute, and both
parties agree to accept service of legal process in Delaware. Executive agrees
that the Company may seek enforcement in a Canadian court of any United States
judgement obtained pursuant to this Award and Executive agrees not to raise any
objection to the Company seeking enforcement of said judgement in a Canadian
court.

(g) Severability. If any term, provision, covenant or restriction contained in
the Award is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Award shall remain in
full force and effect, and shall in no way be affected, impaired or invalidated.

(h) Construction. The Award contains the entire understanding between the
parties and supersedes any prior understanding and agreements between them
representing the subject matter hereof, except that this Award shall be subject
to the terms and conditions set forth in any employment agreement and
non-competition/non-solicitation agreement between Executive and Company. There
are no representations, agreements, arrangements or understandings, oral or
written, between and among the parties hereto relating to the subject matter
hereof which are not fully expressed herein.

(i) Headings. Section and other headings contained in the Award are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Award or any provision
hereof.

****************************************

 

5